 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrecisionCast Parts Corp.andTeamsters LocalUnion#255, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, PetitionerIandPattern,Mold and ModelMakers of Portland and the Vicinity,affiliated withPatternMakers League of North America, Peti-tioner.2Cases 36-RC-3542 and 36-RC-3545June 7, 1976DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn December 2, 1975, the Regional Director forRegion 19 issued his Decision and Direction of Elec-tion in the above-entitled proceeding The RegionalDirector concluded that the amended unit of jour-neyman metal mold makers, intermediates, andtrainees sought by Petitioner Pattern Makers is not a"readily identifiable group whose similarity of func-tions and skills create a community of interest whichwould warrant separate representation either as acraft or departmental unit " The Regional Directoraccordingly directed an election in a unit includingall production and maintenance employees, placingPetitioner Pattern Makers on the ballot in such unittogether with Petitioner Teamsters and the Interve-nor3Thereafter, in accordance with Section 102 67 ofthe National Labor Relations Board Rules and Reg-ulations, Series 8, as amended, the Pattern Makersfiled a timely request for review with a statement insupport thereof on the question of the appropriateunit or units By telegraphic order, dated December23, 1975, the Board granted the request for reviewand stayed the election pending decision on reviewPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the entire record, in-cluding the parties' briefs 4 on review, and concludesiHerein called Teamsters2Herein called Pattern Makers3District 24 of the International Association of Machinists and Aero-space Workers,AFL-CIO,herein called Machinists or Intervenor, was per-mitted to intervene in these proceedings4Petitioner PatternMakers motion to dismiss appellee's(Teamsters)brief, opposedby Employer, is herebydenied Both the Teamsters and theEmployers briefs were acceptedby the Boardas timely mailed on January2, 1976,with respect to the January5 duedate,though actually received onJanuary 6that the record herein does not support the RegionalDirector's findings that a unit of all production andmaintenance employees of the Employer is alone ap-propriateThe Employer is an Oregon corporation engagedin the design and manufacture of cast metal objectsat its Portland facility, utilizing the investment casemolding or "lost wax" process The record alsoshows that the Employer is the only company pos-sessing the capability to produce certain large struc-tural castings,which may weigh several hundredpoundsWorking from blueprints or drawings of theultimate casting desired by the customer, the moldmaking department produces a metal mold with aninterior cavity equal to the outside shape and dimen-sions of the desired end product The mold then istaken to the wax molding department where wax isinjected into the cavity in the mold After the waxhardens, the mold is taken apart The wax pattern isthen dipped in a ceramic slurry, and sand and stuccoare added to form a ceramic mold or shell The shellis subsequently put through an autoclave combiningpressure and temperature, and the wax is melted outAfter the shell is cured, hot metal is poured into theshell cavity Then the ceramic shell is removed, leav-ing the desired metal casting After completion andcustomer approval, the mold is stored for the cus-tomer for use in the casting process After continueduse, repair work by moldmakers is frequently re-quiredAt the time of hearing the number of moldsin stock was estimated as 3,000Petitioner Pattern Makers seeks to represent a unitof 19 journeyman moldmakers including leadmen, 3intermediate moldmakers, and 1 trainee moldmakerThisunitofskilledcraftsmen constitutes theEmployer's tooling department Although PetitionerTeamsters urges that the Board affirm the RegionalDirector's decision and dismiss the petition herein, itiswilling to participate in an election with respect tothe unit sought by Petitioner Pattern Makers, as isIntervenorMachinistsThere is no history of bar-gaining in the plantEmployer concedes that the tooling department isnot the sort of tool and die department the Board hasdealt with in the past-that "tooling" actually refersto "molds" and that the "molds are made by mold-maker employees " Both witnesses for the Employeragree that the three classifications in the tooling de-partment are as above journeyman moldmaker, in-termediate moldmaker, and trainee There is no for-mal trammg,5 but the on-the-job training is describedas follows "The trainees work with the journeymenmold makers They are given most of their mstruc-5At the time of hearing, the Employer was considering a request for anapprenticeship program224 NLRB No 23 PRECISIONCAST PARTSCORP383tion by the leadmen, and, even some of the journey-men mold makers give them their instructions Asthey become an intermediate, they are left more ontheir own than they have been in the past as a traineealthough they are still given very close instruction bythe leadman and the tool foreman (The latter is theimmediate supervisor of all three classifications )When they become a journeyman, they still receiveleadman's instruction although many times they areleft to themselvesHe will tell them that he wantsthem to do this segment of the die, and he will prettymuch leave him alone at that point " Employer's pro-duction engineering manager testified that the aver-age time to journeyman status from entry into thedepartment was 3 to 5 years, having also said "prob-ably four to five " "General machinist backgrounds"seemto be the norm, including one witness with a5-1/2-year apprenticeship in England as a machinistThree moldmakers have had experienceasmainte-nance machinists and five had apprentice training astoolmakers Employer's vice president in charge ofmanufacturing testified that employees who bid in astrainees "necessarily come from wax molding, main-tenance, or the machine shop " He conceded that ajourneyman moldmaker "is one of the more skilledpeople" in a plant having "extremely highly skilledpeople "Metal mold making is a highly skilled craft, whichisessentially a specialized branch of tool and diemaking It requires holding to very close tolerances,working with different types of steel, aluminum, andbrass In many instances, to produce a one-piece pat-tern having internal or undercut detail, it is necessaryto construct a series of molds Tooling methods usedto form complex areas of a mold include the machin-ing and fitting of collapsible metal cores and insertsThe intricate compound angle setups which themoldmakermustdevise to produce these inserts re-quires superior skills and a thorough knowledge ofmathematics in addition to experience in normaldiesinking techniquesMoldmakers apply dimen-sionalshrink factors, based on alloy type and config-uration of the end part, to blueprint dimensions, andpossess knowledge of what metals can be fitted to-gether under heat and pressure so as not to chafeBecause of their size and complexity, such molds fre-quently are not mounted on standard die sets, whichmeans the moldmaker must construct,as anintegralpart of each mold, any mechanical features necessaryto disengage loose inserts or eject the pattern To ac-complish suchassignments,moldmakers acquire in-struments and handtools costing up to $2,500Whenblueprints come to the tooling department from de-sign engineering,they are given to the tooling fore-man He in turn works with the leadmen and mold-makers whoare goingto be doing a particular job,assigningand discussing the various sections to becompleted There may be as many as six moldmakersand a leadman working on a particular mold, whichmay take 12 to 16 weeks to construct and may con-sist of 100 different piecesHere the moldmakers spend about 95 percent oftheirworking time within the "tool room,"a largeroom locked at night 6 However, when a mold iscomplete and ready for wax injection, moldmakershelp transport the mold either on carts or with a fork-liftand assist the wax molding employees in de-termining how to set up the job on the wax injectionpressesThis tooling department is immediately supervisedby Foreman Foster, who supervises no other employ-ees, and by Supervisor Hepburn, who also supervisessalaried employees in tool design engineering but noother hourly rated employees The moldmakers arethe highest hourly paid employees in the plant andthe department has the highest average wageOn this record, we do not agree that moldmakersare an integral part of the production process as theEmployer contends,' or indistinguishableas a craftor a department simply because there are other em-ployees with skills with whom they come in contact,or that they are not a "recognized" craft inasmuch asEmployer's process is unique Accordingly, we findthat,whether this group of metal moldmaking em-ployees is considered a functionally separate toolingdepartment as the Employer denominates it, with acraft nucleus distinct from that of other employeesand a common special interest in bargaining, orwhetherit isdeemed a skilled group of craftsmen andtraineesprimarily engaged inthe exerciseof theircraft skills of metal moldmaking, it may constitute aeAt the end of this room is an enclosure where three plastic moldmakerswork Like the one wood moldmaker who works in other parts of the plantthey have entirely separate supervision and different skills from those of themetal moldmakers The Employer testified that the plastic and wood mold-makers were not part of the tooling departmentThe plastic"mold makers"are also referred to by the Employer as plastic`pattern makers and are admittedly not journeymen There is no evidencethat the work of these three employees and of the wood moldmaker-alsoreferred to by the Employer as a patternmaker-includes actual moldmak-ing These four employees work only on `gate"devices or orifices for waxinjection into the molditselfAs described by Employer's vice president incharge of manufacturing gating is nothing more than a runner from a cupto pour metal into"In the circumstances,these four employees do notexercise the same skills as the metal moldmakers who constitute the tool-room,and we shall exclude them from the unit SeeRemington Rand, Inc,109 NLRB 622 625 (1954)7As these employees are clearly not engaged in "the repetitive predefinedperformance of limited special skills particularly adapted to the Employer'sproductive process,we distinguish our dismissal inMonsanto Company 172NLRB 1461 (1968) relied upon by the Regional Directorwe find no merit in Employer's contention that the unit we find appropri-ate should be denied upon grounds of national defense This case is one ofinitial organization,and craft or departmental units,as well as plant units,are specifically contemplated in Sec 9(b) of the Act 384DECISIONSOF NATIONALLABOR RELATIONS BOARDseparate appropriate unit and should be given a self-determination election to that end 8Accordingly, we shall direct election in the two fol-lowing groups of employees at the Employer's Port-land, Oregon, facilityGroup 1 All production and maintenance em-ployees, excluding journeyman metal moldmakers, intermediates, and trainees, as well asoffice clerical employees, professional em-ployees, guards, and supervisors as defined bythe ActGroup 2 All journeyman metal mold makers,intermediates,and trainees (constitutingEmployer's tooling department), includingleadmen, but excluding supervisors and allother plant employeesWe shall place the names of Teamsters LocalUnion #255, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, and of District 24 of the International As-sociation ofMachinists and AerospaceWorkers,AFL-CIO, on the ballot in the election among theemployees in voting group 1 In addition to these twoUnions, on the ballot in the election among the em-ployees in voting group 2, we shall place the name ofPattern,Mold and Model Makers of Portland andthe Vicinity, affiliated with Pattern Makers Leagueof North AmericaIf a majority of the employees voting in group 2select the Pattern Makers, they will be taken to haveindicated their desire to constitute a separate unit,and the Regional Director conducting the elections ishereby instructed to issue a certification of represen-tative to the Pattern Makers for such unit, which theBoard in such circumstances finds appropriate forpurposes of collective bargaining If, however, a ma-jority in voting group 2 does not vote for the PatternMakers, such group will appropriately be includedwith the employees in voting group 1 and their voteswill be pooled with those in voting group 1 9 TheRegional Director is instructed to issue a certificationof representative to the labor organization selectedby the majority of the employees in the pooledgroup, which unit the Board in such circumstancesfinds to be appropriate for purposes of collective bar-gainingAccordingly, these cases are hereby remanded tothe Regional Director for Region 19, in order that hemay conduct elections pursuant to his Decision andDirection of Election, as modified herein, except thatthe period for determining eligibility shall be the pay-roll period ending immediately before the date of thisDecision on Review[Excelsiorfootnote omittedfrom publication ]v If the votes are pooled they are tobe talliedin the following mannerThe votes for the labor organizationseeking a separate unit in group 2 shall8We do not consider the temporary assignment of one journeyman mold-be counted as valid votes but neither for nor against the labor organizationsmaker to do machining in maintenance, or the assignment of one to waxseeking to represent the production and maintenance unit All other votesmolding in order to avoid returning some molds to the toolroom for repair,are to be accorded their face value, whether for representation by theas impinging upon their appropriate inclusion in the unitUnions seeking the more comprehensive group or for no Union